DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment and response to office action filed 01/05/2021.
Claims 1-3, 5 and 14 are canceled and withdrawn from consideration.
Claims 4, 6-13 and 15-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/09/2020 has been entered.

Response to Amendment/Arguments
Non-Functional Descriptive Material
Applicant contends the claims do not recite non-functional descriptive material. Examiner respectfully disagrees because the identified claim limitations are merely describing data with no functional relationship to a further step or function. For instance, claim 4 recites “that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion”, which is merely descriptive language of the “transaction rejection message” without any functional relationship to a further step or function. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

103
Amendments entered fail to make the claims patentably distinct from the prior art. The newly added language recites “obtaining, by a server in response to a request for a scannable code, profile 

Examiner’s Comments
Intended Use
Claim 20 recites “The system of claim 13, wherein the non-transitory computer-readable memory stores further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to …”.
Claim 23 recites “The system of Claim 21, wherein the non-transitory computer-readable memory stores further computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to …”.
The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. See MPEP 2103 I C.

Nonfunctional Descriptive Material
Claim 4 recites “transmitting … a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion”.
Claim 8 recites “transmitting … information from the user profile that completes a transaction”.
Claim 12 recites “transmitting … a message regarding visual presentation of the first scannable code”.
Claim 13 recites “transmit … a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion”.
Claim 17 recites “transmit … information from the network-service profile that completes a transaction”.
Claim 20 recites “transmit a near field communication message including information represented by the first scannable code”.
Claim 22 recites “transmit … a transaction rejection message that the first scannable code is not accepted”.
Nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Optional Language
Claim 4 recites “obtaining, by a server in response to a request for a scannable code, profile information associated with a user profile of a user”.
Contingent limitations will not differentiate the claims from the prior art. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2103 I C; MPEP 2111.04 II; In re Johnston, 435 F.3d 1381 (Fed. Cir. 2006) “As a matter of linguistic precision, optional elements do not narrow the claim because they can always be omitted”; Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 6-13 and 15-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Lack of Algorithm
Claim 4 recites “generating … wherein the first scannable code comprises data identifying the user profile of the user”. The PGPub discloses “The scannable code alone may not include the user profile information, but rather may provide a pointer, token, or other identifier” (see para 13). However, the PGPub is silent with respect to how the pointer, token or other identifier identify the user profile of the user. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “identifying” is to be performed. See MPEP 2161.01.
Claim 4 recites “generating … wherein the first scannable code is associated with a first expiration criterion which is based at least in part on a first timestamp representing a first current time”. The PGPub discloses “the scannable code may be associated with a timestamp received from a clock” (see para 14). However, the PGPub is silent with respect to how this timestamp represents a first current time. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “representing a first current time” is to be performed. See MPEP 2161.01.
Claim 4 recites “determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp representing a second current time”. The PGPub discloses “the scannable code may be associated with a timestamp received from a clock” (see para 14). However, the PGPub is silent with respect to how this timestamp represents a second current time. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “representing a second current time” is to be performed. See MPEP 2161.01.
Claim 4 recites “generating, by the server, a second scannable code comprising data identifying the user profile”. The PGPub discloses “The scannable code alone may not include the user profile information, but rather may provide a pointer, token, or other identifier” (see para 13). However, the PGPub is silent with respect to how the pointer, token or other identifier identify the user profile of the user. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how
Claim 9 recites “receiving, by the server, a third timestamp representing a third current time”. The PGPub discloses “the scannable code may be associated with a timestamp received from a clock” (see para 14). However, the PGPub is silent with respect to how this timestamp represents a third current time. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “representing a third current time” is to be performed. See MPEP 2161.01.
Claim 13 recites “obtain … wherein the first scannable code comprises data identifying the network-service profile of the user”. The PGPub discloses “The scannable code alone may not include the user profile information, but rather may provide a pointer, token, or other identifier” (see para 13). However, the PGPub is silent with respect to how the pointer, token or other identifier identify the network-service profile of the user. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “identifying” is to be performed. See MPEP 2161.01.
Claim 13 recites “generate a second scannable code comprising data identifying the network-service profile of the user”. The PGPub discloses “The scannable code alone may not include the user profile information, but rather may provide a pointer, token, or other identifier” (see para 13). However, the PGPub is silent with respect to how the pointer, token or other identifier identify the network-service profile of the user. Therefore, this claim fails written description as Applicant has provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand how Applicant’s intended function of “identifying” is to be performed. See MPEP 2161.01.
Claims 6-12 and 15-23 are also rejected as they depend from either claims 4 or 13.

The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards his invention.

Claims 13 and 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Hybrid Claim – Functionality Not Attributed To Claimed Structure
Claim 13 is a hybrid claim. Claim 13 is directed to a system comprising claimed structure of a clock, one or more processors, and non-transitory computer-readable memory. However, claim 13 also recites functionally not attributed to the claimed structure. Specifically, claim 13 recites “obtain, in response to a request for a scannable code …”. Therefore, claim 13 is indefinite under 112(b) because it is unclear whether infringement occurs when one possesses the claimed structure (e.g. a clock, one or more processors, and non-transitory computer-readable memory), or when the functionality not attributed to the claimed structure is used (e.g. “in response to a request for a scannable code”). See MPEP 2173.05(p) II; Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011). See also UltimatePointer, L.L.C. v. Nintendo Co., 816 F.3d 816, 118 USPQ2d 1125 (Fed. Cir. 2016).
Claims 15-23 are also rejected as they depend from claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0125401 A1).

Claim 4 is directed to “A computer-implemented method comprising: obtaining, by a server in response to a request for a scannable code ...”. However, the underlined language is optional language. Contingent limitations will not differentiate the claims from the prior art. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2103 I C; MPEP 2111.04 II; In re Johnston, 435 F.3d 1381 Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016). Therefore, giving the claim its broadest reasonable interpretation, the claim is directed to “A computer-implemented method”. Hence, as Li teaches “A computer-implemented method” (Abstract), it is sufficient in terms of art.  
Claims 6-12 further describe the optional language. Therefore, the claims continue to be rejected by Li as Li teaches “A computer-implemented method” (Abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8-13 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0125401 A1) in view of Smith (US 2010/0125510 A1) in view of Brann (US 2005/0137961 A1).

Claim 4:
Li teaches:
obtaining, by a server in response to a request for a scannable code (paras 39, 48, 69, 83-84), profile information associated with a user profile of a user (“payment ID” paras 69, 84)
generating, by the server, a first scannable code that is presentable on a mobile device associated with the user (Fig.5 item 502; paras 69, 85, 102, 129, 158)
wherein the first scannable code comprises data identifying the user profile of the user (paras 69, 84)
wherein the first scannable code is associated with a first expiration criterion which is based at least in part on a first timestamp representing a first current time (paras 77, 86, 135, 143)
transmitting, by the server, the first scannable code to the mobile device (Fig.4 item 402, Fig.5 item 503, Fig.7 item 702, Fig.8 item 801, Fig.10 item 1003; paras 68, 87, 131)
generating, by the server, a second scannable code comprising data identifying the user profile, wherein the second scannable code is associated with the second expiration criterion (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
transmitting, by the server to the mobile device, the second scannable code (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
Li does not teach:
receiving, by the server from a transaction processing system, a request to authenticate the first scannable code
determining, by the server, that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
receiving, by the server, network latency information representing network communication latency
determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp representing a second current time
transmitting, by the server to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
Smith teaches:
receiving, by the server from a transaction processing system, a request to authenticate the first scannable code (paras 52-53, 55)
determining, by the server, that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
transmitting, by the server to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with the teachings of Smith because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).
Neither Li nor Smith teach:
receiving, by the server, network latency information representing network communication latency
determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp representing a second current time
Brann teaches:
receiving, by the server, network latency information representing network communication latency (paras 54, 66)
determining, by the server, a second expiration criterion based at least in part on the network latency information and a second timestamp representing a second current time (Fig.4; paras 38, 49, 55, 66-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith with the teachings of Brann in order to improve expiration criteria resiliency by taking into consideration network latencies (Brann paras 14-24).

Claim 8: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
determining, by the server, that the received scannable code corresponds to the second scannable code and that the second expiration criterion has not expired (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Li does not teach, however, Smith teaches:
receiving, by the server, from a transaction processing system, a request to authenticate a received scannable code (paras 52-53, 55)
transmitting, by the server to the transaction processing system, information from the user profile that completes a transaction (paras 54, 56)

Claim 9: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
receiving, by the server, a third timestamp representing a third current time (paras 77, 86, 135, 143)
Neither Li nor Smith teach, however, Brann teaches:
determining, by the server, expiration of the second expiration criterion based at least in part on the third timestamp and the network latency information, wherein the network communication latency is associated with network communication with the transaction processing system (Fig.4; paras 38, 49, 55, 66-67)



Claim 10: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
receiving, by the server from the mobile device, a request for the first scannable code (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
receiving, by the server from the mobile device, authentication information for the user (paras 69, 84-85, 102)
determining, by the server, that the user is authenticated based at least in part on the authentication information (paras 69, 84-85, 102)
in response to determining that the user is authenticated, transmitting, by the server to the mobile device, the first scannable code (Fig.4 item 402, Fig.5 item 503, Fig.7 item 702, Fig.8 item 801, Fig.10 item 1003; paras 68, 87, 131)

Claim 11: 
Li and Smith and Brann teach all limitations of claim 4. Neither Li nor Smith teach, however, Brann also teaches:
generating, by the server, the first expiration criterion based at least in part on the latency information, wherein the network communication latency is associated with network communication with the mobile device (Fig.4; paras 38, 49, 55, 66-67)

Claim 12: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
receiving, by the server from the mobile device, a request for the first scannable code, the request for the first scannable code including an identifier for the mobile device (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
transmitting, by the server to the mobile device, a message regarding visual presentation of the first scannable code (Fig.4 item 404, Fig.8 item 802; paras 78, 115, 131)

Claim 13:
Li teaches:
a clock; one or more processors; and non-transitory computer-readable memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform the operations of: (Fig.18, Fig.20; paras 11, 173-174, 182-183; claim 20)
obtain, in response to a request for a scannable code (paras 39, 48, 69, 83-84), profile information associated with a user profile of a user (“payment ID” paras 69, 84)
generate a first scannable code that is presentable on an access device associated with the user (Fig.5 item 502; paras 69, 85, 102, 129, 158)
wherein the first scannable code comprises data identifying the network-service profile of the user (paras 69, 84)
wherein the first scannable code is associated with a first expiration criterion which is based at least in part on a first timestamp from the clock (paras 77, 86, 135, 143)
transmit the first scannable code to the access device (Fig.4 item 402, Fig.5 item 503, Fig.7 item 702, Fig.8 item 801, Fig.10 item 1003; paras 68, 87, 131)
generate a second scannable code comprising data identifying the network-service profile of the user, wherein the second scannable code is associated with the second expiration criterion (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
transmit, to the access device, the second scannable code (Fig.4 item 403, Fig.5 item 502, Fig.7 item 704, Fig.10 item 1004; paras 70, 72, 79-80, 85, 104, 133-134, 136)
Li does not teach:
receive, from a transaction processing system, a request to authenticate the first scannable code
determine that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
receive network latency information representing network communication latency
determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock
transmit, to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion
Smith teaches:
receive, from a transaction processing system, a request to authenticate the first scannable code (paras 52-53, 55)
determine that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
transmit, to the transaction processing system, a transaction rejection message that the first scannable code is not accepted based at least in part on expiration of the first expiration criterion (para 53)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Li with the teachings of Smith because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).
Neither Li nor Smith teach:
receive network latency information representing network communication latency
determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock
Brann teaches:
receive network latency information representing network communication latency (paras 54, 66)
determine a second expiration criterion based at least in part on the network latency information and a second timestamp from the clock (Fig.4; paras 38, 49, 55, 66-67)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith with the teachings of Brann in order to improve expiration criteria resiliency by taking into consideration network latencies (Brann paras 14-24).

Claim 17: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
determine that information included in the first request to authenticate the second scannable code corresponds to the second scannable code and that the second expiration criterion has not expired (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Li does not teach, however, Smith teaches:
receive, from a transaction processing system, a first request to authenticate the second scannable code (paras 52-53, 55)
transmit, to the transaction processing system, information from the network-service profile that completes a transaction (paras 54 56)



Claim 18: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
receive a third timestamp from the clock (paras 77, 86, 135, 143)
Neither Li nor Smith teach, however, Brann teaches:
determine expiration of the second expiration criterion based at least in part on the third timestamp and the network latency information, wherein the network communication latency is associated with network communication with the transaction processing system (Fig.4; paras 38, 49, 55, 66-67)

Claim 19: 
Li and Smith and Brann teach all limitations of claim 13. Neither Li nor Smith teach, however, Brann also teaches:
generate the first expiration criterion based at least in part on the latency information, wherein the network communication latency is associated with network communication with the access device (Fig.4; paras 38, 49, 55, 66-67)

Claim 20: 
Li and Smith and Brann teach all limitations of claim 13. Li does not teach, however, Smith teaches:
transmit a near field communication message including information represented by the first scannable code (para 51)

Claim 21: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
obtain payment information for the user from the network-service profile (paras 69, 84)
wherein the first scannable code is generated based at least in part of the payment information (Fig.5 item 502, 69, 84-85, 102, 129, 158)
determine the second expiration criterion has not expired (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Li does not teach, however, Smith teaches:
receive, from the transaction processing system, a second request to authenticate the second scannable code (paras 52-53, 55)
transmit, to the transaction processing system, at least a portion of the network-service profile for the user (paras 54, 56)

Claim 22: 
Li and Smith and Brann teach all limitations of claim 21. Smith also teaches:
receive, from the transaction processing system, the request to authenticate the first scannable code after the second scannable code is transmitted to the access device (paras 52-53, 55)
transmit, to the transaction processing system, a transaction rejection message that the first scannable code is not accepted (para 53)

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith in view of Brann and further in view of Preiss (US 2011/0271099 A1).

Claim 6: 
Li and Smith and Brann teach all limitations of claim 4. Li also teaches:
generating, by the server, the second scannable code based on the monitoring of the regeneration time (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Neither Li nor Smith nor Brann teach:
monitoring, by the server, a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion
Preiss teaches:
monitoring, by the server, a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion (para 107)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith and Brann with the teachings of Preiss because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).









Claim 15: 
Li and Smith and Brann teach all limitations of claim 13. Li also teaches:
generate the second scannable code based on the monitoring of the regeneration time (Fig.4 item 403, Fig.10 item 1007; paras 70-71, 76, 94-95, 136, 141-142, 144)
Neither Li nor Smith nor Brann teach:
monitor a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion
Preiss teaches:
monitor a regeneration time, wherein the regeneration time is specified relative to the first expiration criterion (para 107)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith and Brann with the teachings of Preiss because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith in view of Brann in view of Preiss (US 2011/0271099 A1) and further in view of Tanaka (US 7774461 B2).

Claim 7: 
Li and Smith and Brann and Preiss teach all limitations of claim 6. Li also teaches:
receiving, by the server, a request from the mobile device for the first scannable code (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
Neither Li nor Smith nor Brann nor Preiss teach:
determining, by the server, the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the mobile device
Tanaka teaches:
determining, by the server, the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the mobile device (40:1 to 42:30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith and Brann and Preiss with the teachings of Tanaka because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).


Claim 16: 
Li and Smith and Brann and Preiss teach all limitations of claim 15. Li also teaches:
receive a request from the access device for the first scannable code (Fig.4 item 401, Fig.7 item 701, Fig.8 item 801, Fig.10 item 1001; paras 67, 83, 101, 113-114, 126)
Neither Li nor Smith nor Brann nor Preiss teach:
determine the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the access device
Tanaka teaches:
determine the regeneration time based at least in part on the network latency information, wherein the network communication latency is associated with network communication with the access device (40:1 to 42:30)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith and Brann and Preiss with the teachings of Tanaka because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Smith in view of Brann and further in view of Powlen (US 2013/0043302 A1).

Claim 23: 
Li and Smith and Brann teach all limitations of claim 21. Neither Li nor Smith nor Brann teach, however, Powlen teaches:
receive second payment information for the user, wherein the second payment information is different than the payment information, and wherein the portion of the network-service profile transmitted to the transaction processing system, includes the second payment information (Fig.2; paras 31, 54; claim 9)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Li and Smith and Brann with the teachings of Powlen because combining prior art elements according to known methods to yield predictable results is obvious (See KSR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arastoo (Ari) Shahabi whose telephone number is (571)272-2565.  The examiner can normally be reached on M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Arastoo (Ari) Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3685